Pon cuaNto el 19 de abril actual la parte apelada solicitó la desestimación del recurso interpuesto en este caso por no haberse radicado en tiempo la transcripción de los autos;
Pon cuanto la apelación se interpuso el 16 de marzo de 1926 y si bien en el libro registro de asuntos civiles de la corte sentenciadora se consignó que se había radicado el 17 aparece de una certificación presentada por la propia parte apelante que el asiento se corrigió armonizándolo con la nota que aparece al pie del escrito de apelación al lado del sello de rentas internas;
Pon cuanto el día 15 de abril en que vencía el término de treinta días que concede la ley no se radicó la transcrip-ción, ni se solicitó prórroga para ello;
*1064Por cctaNto pedida prórroga el 17, fue negada por haber vencido el 15 el término, y
Por cuanto si bien se archivó finalmente la transcripción de los autos lo fue el 20 de abril o sea un día después del archivo de la moción de desestimación notificada a la parte apelante:
Por tanto, vistos los preceptos de la ley y del regla-mento aplicables y la repetida jurisprudencia de este Tribunal, se desestima la apelación interpuesta.